Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 1 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 2 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 3 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 4 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 5 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 6 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 7 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 8 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 9 of 10
Case 19-41940   Doc 176   Filed 05/03/21 Entered 05/03/21 15:10:32   Desc Main
                          Document      Page 10 of 10
